DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Oppenheim, JR et al. (U.S. PGPub 2016/0294800) teaches an operational risk dashboard summary interface 900a is shown including operational risk data relating to a set of assets (e.g., host computers) within an aggregated computing infrastructure 510. In FIG. 9B, an operational risk analysis report 900b is shown including the current operational risk index (ORI) value for each system in an example aggregated computing infrastructure 510, as well as a breakdown of all operational risk issues from each system into critical issues, high priority issues, medium priority issues, and low priority issues. In this example, the calculated ORI value and each priority category in each system may be broken down and reviewed in detail by selecting the priority category for a system. In some embodiments, report interfaces 900a and 900b may be interactive to allow users to review each individual operational risk issue reflected in the report, including reviewing the operational risk rule, the telemetry data files, the rule description and remedial information/recommendations, and the like (See [0120]).
The prior art of Lu et al. (U.S. PGPub 2019/0075056) teaches the host machine exports the collected data to the set of traffic flow data collectors for analysis and display (See [0004]).
The prior art of Zuo et al. (U.S. PGPub 2013/0254766) teaches a host maintains rule set(s) for a virtual machine, and a physical network interface card (NIC) maintains flow table(s) for the virtual machine (See [0008]). 
The prior art of Kursun (U.S. PGPub 2020/0167784) teaches the machine learning data 366 may comprise information, rules, a knowledge base, and other information that is necessary for providing a useful input to a machine learning system (e.g., the machine learning system 120) to receive an output of an identification and/or value of an anomalous subgraph of a directed graph (e.g., a node or a set of nodes and edges), of confidence values for one or more edges of a directed graph, of reputation values of one or more nodes of a directed graph, of network flow characteristics See [0075]).
The prior art of Enqvist et al. (U.S. PGPub 2020/0100145) teaches  detecting traffic flows from real-life traffic, applying rules to detected traffic flows, performing machine-learning based clustering of the detected traffic flows, generating at least one new traffic rule on the basis of one or more generated traffic clusters, simulating the generated rules for obtaining a result indicating behavioural effect in the traffic of the communications network, evaluating the result against one or more performance criteria of the communications network, and applying the generated rules if the performance criteria of the communications network have been met (See [0010]).
The prior art of Faulk, Jr. (U.S. Patent No. 10,129,162) teaches receiving a flow data structure comprising a set of network connection processing rules described in relation to storage specific parameters; combining a network connection data structure, the storage-to-network mapping data structure, and the flow data structure to generate a dataplane forwarding data structure, wherein the dataplane forwarding data structure provides a set of network packet processing rules that are used by a dataplane forwarder module for processing a network packet; and processing the network packet according to the rules of the dataplane forwarding data structure (See col. 2, lines 44-54).
Claims 1-10 appear to be novel and inventive because prior art fails to show or teach providing a visual representation of machines executing on a plurality of host computers and flows between the machines, receiving a selection of a set of machines and related flows through a selection of interactive elements of the visual representation and generating a set of recommendations for rules to apply to the selected set of machines and the related flows as claimed.
Claims 11-20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/18/2021